Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No.IN 201621002677 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Application IN 201621002677 filed on 2016-02-11 fails to disclose these limitations that are claimed in independent claim 8, and new dependent claims of 19-21:
Independent Claim 8:
An air constituent measurement apparatus comprising: a gas measurement chamber and a particulate measurement chamber.
dependent Claim 19: 
“a protective coating for reducing the effect of atleast one of: electromagnetic and radio waves”
dependent Claim 20: 

dependent Claim 21: 
isolating inlet air from said surrounding air and electromagnetic or radio waves.
Response to Amendment / Arguments
The response, filed 01/25/2022, has been entered. Claims 2,10, and 18 are cancelled. Claims 19-21 are added. Claims 1, 3-9, 11-17, and 19-21 are pending. The previous objections of claims 5, 6,13,14, and15 also 112 (b) rejection of claims 6, 15, and 16 are withdrawn due to amendments, however, 112 (b) rejections of claims 4,and 12 remain as described in this office action. Applicant’s arguments regarding the prior art rejections of claims 1, 8, and 17 using prior art SEKIN and claims 19-21 using Sundal have been fully considered but are unpersuasive.

On page 11 of Response, regarding 112 (b) rejection of claims 4 and 12, Applicant argues “includes only detection” is a claim limitation added to emphasize the feature of an objective presence (hence detection) of a constituent. The result of such detection would be a yes or a no, as compared to the measurement of a quantity ensuring a specific count being presented.

In response Examiner notes the term “includes” is open-ended (similar to “comprising” and in contrast to “consisting”). Thus, “wherein measurement includes” may be read upon by prior art which also teaches additional element(s) which are not claimed. As such, the recitation of “only” (in the context of the rest of the claim) renders the metes and bounds of the claim unclear since “only” appears to preclude additional elements, which directly contradicts the open-
On pages 12-13 of Response Applicant argues SEKIN does not teach the limitation of an air conditioning system configured to maintain the temperature and humidity of the Inlet air in the measurement chamber and thus, the teachings of SEKIN are teaching away from the present invention. Because:
 2-1 SEKIN, only provides for " a heating unit configured to heat the gas in a path upstream from the measurement unit.
2-2 SEKIN provides that "The water storage portion is heated by a heater such that the internal humidity is constantly maintained at about 95%.
2-3 SEKIN provides for maintaining humidity at a higher humidity than outside air humidity.
2-4 SEKIN provides for an air particle measurement apparatus that is connected to chamber having higher humidity.

In response Examiner notes that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See MPEP 2111. In this case the Dictionary definition of an air conditioning system is based on the use of various technologies to control the temperature, humidity, and purity of the air in an enclosed space. Therefore, various units of SEKIN (heater 126, humidifier 128 dehumidifier 127, and control units 113 and 123 ) that all are control the humidity and temperature of air in upstream before measurement unit 121 ( unit121/in housing 129) teach on 

 On pages 14-15 of Remarks Applicant argues Sundal does not teach “a protective coating for reducing the effect of at least one of: electromagnetic and radio waves, in the measurement chamber” Sundal only provides for conductive coating, to provide the Faraday cage effect, in order to minimize or cancel the electromagnetic radiations, NOT any of those examples of the protective coating provided in the present invention at ¶0053.

In response Examiner notes that the claim recites a protective coating for reducing the effect of at least one of: electromagnetic and radio waves, in the measurement chamber, and Sundal’s conductive coatings which cancels the electromagnetic radiation reads on a protective coating for reducing electromagnetic waves as broadly as can reasonable be interpreted. Lastly, the examiner notes that features upon which applicant relies (i.e., the specific materials for the protective layer and/or the protective layer being formed of composite materials) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and  12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4: This claim recites “wherein measurement includes only detection”. The term “includes” is open-ended (similar to “comprising” and in contrast to “consisting”). Thus, “wherein measurement includes” may be read upon by prior art which also teaches additional element(s) which are not claimed. As such, the recitation of “only” (in the context of the rest of the claim) renders the metes and bounds of the claim unclear since “only” appears to preclude additional elements, which directly contradicts the open-ended transitional phrase of “includes”. See MPEP 2111.03 (“Transitional Phrases”), specifically subsection I.
Claim 12 is rejected because of the same reason.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bertaux (US 20160116405 A1, “Bertaux”) in view of SEKIN et al. (US 20180306681 A1,” SEKIN”).
Regarding claim 1, Bertaux discloses in Figs.1-3 and 6 an air constituent measurement apparatus 20 comprising: a measurement chamber 30; an inlet separator 35/50 configured to 45 into the measurement chamber 30; at least one real-time sensor (e.g., 65) configured to measure a constituent (e.g., ¶0032- The types and quantities of fungal mold spores that are present can be identified as well as the types and quantities of other particulate matter that may be present) of inlet air 45; and an outlet separator (40) configured to intermittently control (e.g., ¶0039) the flow of the inlet air 45 into the surroundings.  

Bertaux fails to disclose an air conditioning system configured to maintain the temperature and humidity of the Inlet air in the measurement chamber.  

However, SEKIN in FIG.1 and at least ¶0014, ¶0022, ¶0025, ¶0029 teaches an air conditioning system (units 126 and 128, control unit 113) configured to maintain the temperature and humidity of the Inlet air in the measurement chamber 121.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain humidity and temperature of inlet air in the measurement chamber of Bertaux. One of ordinary skill in the art would know increasing accuracy can be achieved by reducing condensation of the moisture particles in the air or condensation in a sampling tube (suggested by SEKIN ¶0004-¶0005) therefore maintaining temperature and humidity improves the accuracy of measurements.
Regarding claim 4, Bertaux further discloses measurement (¶0031-using any sensor 65/80/185) includes only detection.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertaux, and  SEKIN in view of Weling et al.(US 20150323430A1, “Weling”).
Regarding claim 3, Bertaux discloses measurement chamber 30 but fails to further disclose an inner coating for reducing inlet of fumes caused by chamber construction material into the measurement chamber 30 and surface absorption of the gases by the chamber construction material.  

Weling in Figs 2-4 teaches an inner coating (¶0033 -Teflon or glass that have high affinity for certain gases or low affinity for others) for reducing inlet of fumes (¶0027- the coating may provide higher affinity for target chemical species, while reducing the substrates affinity for common background chemicals) into the chamber (12) and surface absorption of the gases by the chamber construction material (¶0027- choosing a coating that has high affinity for fumes and by the chamber construction material). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use different coatings as taught by Weling for Bertaux’s measurement chamber to reduce inlet of fumes caused by chamber construction material into the measurement chamber. One of ordinary skill in the art would know right selection of the coating may provide higher affinity for target chemical species, while reducing the substrates affinity for common background chemicals, such as exhaust fumes (as suggested by Weling- ¶0027- therefore, one can choose, depends on a specific application, a right coating to reduce inlet of fumes caused by chamber construction material into the measurement chamber).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertaux, and SEKIN in view of Martin (US 20130174646 A1,” Martin”).
Regarding claim 5, Bertaux fails to further disclose wherein the constituent of inlet air includes particulates and gases.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure both particulate and gases as taught by Martin for Bertaux’s measurement devise. One of ordinary skill in the art would know air quality may be affected by components in particulate form as well as components gaseous form and analyzing both particulates and gases yields a thorough air quality measurement device and makes the system more reliable and useful.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertaux, and  SEKIN in view of Cherin( US 20160238494 A1, “Cherin”).
Regarding claim 6, Bertaux further discloses a hollow housing assembly 20 having a top face (fig.1B top face) angled (angle is equal to zero) with respect to a ground and a bottom face (bottom face of 20).

Examiner notes that claiming an angled surface with respect to a ground may be interpreted more broadly than applicant’s interpretation, as a user can hold the device 20 in any orientation and the system will still have the same function. Therefore, as device 20 of Bertaux can be angled with respect to ground, Bertaux meets the claim limitation.

Examiner recommends amending claims that recite angled surfaces, with reciting the surfaces angled with respect to other surface of the device NOT with respect to a ground.

Bertaux fails to disclose a bottom face pushed inwards into the housing thereby providing a bottom portion including cladding an area for placement of the measurement chamber.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface of Bertaux’s apparatus as taught by Cerin to adjust bottom face depends on the place of measurements. One of ordinary skill in the art would know adjusting/modifying a housing depends on the application of air measurement.

 Claims 8-9, and 12-15 are rejected over Bertaux, and SEKIN in view of YONG et al. (KR 20120025036, prior art of record - all citations are to the previously provided English translation).
Regarding claim 8, Bertaux discloses in Figs.1-3 and 6 discloses an air constituent measurement apparatus comprising: a particulate measurement chamber 30; an inlet separator 35/50/105 for the particulate measurement chamber 30 configured to intermittently control (e.g., ¶0039-¶0040 using air pump 50 and controller 85) the flow of surrounding air 45 into the particulate measurement chamber 30; atleast one real-time particulate sensor (e.g.65) configured to measure a particulate constituent (e.g., ¶0032- The types and quantities of fungal mold spores that are present can be identified as well as the types and quantities of other particulate matter that may be present) of Inlet air 45; and an outlet separator 40/100 for the particulate measurement chamber 30 configured to intermittently control (e.g., ¶0039) the flow of the Inlet air 45 into the surroundings.  

Bertaux fails to further disclose a gas measurement chamber; a protective coating for reducing the effect of atleast one of: electromagnetic and radio waves, in the measurement 
YONG teaches in FIG.2 an air constituent measurement apparatus 10 comprising both a gas measurement chamber 11 and a particulate measurement chamber 12.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use both a gas measurement chamber and a particulate measurement chamber, as taught by Yong, in the device of Bertaux to yield a thorough air quality measurement device. Air quality may be affected by components in particulate form as well as components gaseous form. By including a gas component measurement chamber as well as a particulate component measurement chamber, both contributions to the air quality may be measured and assessed and yield a more reliable air constituent system.

Yong does not teach an inlet separator and an outlet separator for the gas measurement chamber configured to intermittently control the flow of surrounding air into the gas measurement chamber or the flow of the Inlet air into the surroundings (Yong uses the chambers in a vehicle with no need to any fan to draw air once Yong’s vehicle is moving). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bertaux’s intermittently control the flow of surrounding air (another air pump/fan) for Yong’s gas measurement chamber or the flow of the Inlet air into the surroundings to Yong’s gas measurement. Therefore, an inlet separator and an outlet separator for the gas measurement chamber configured to intermittently control the flow of surrounding air into the gas measurement chamber are meet upon by the combination of Bertaux and Yong. 


However, SEKIN in FIG.1 and at least ¶0014, ¶0022, ¶0025, ¶0029 teaches an air conditioning system (units 126 and 128, control unit 113) configured to maintain the temperature and humidity of the Inlet air in the measurement chamber 121.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain humidity and temperature of inlet air in the measurement chamber of Bertaux. One of ordinary skill in the art would know increasing accuracy van be achieved by reducing condensation of the moisture particles in the air or condensation in a sampling tube (suggested by SEKIN ¶0004-¶0005).
Regarding claim 9, Bertaux discloses a filtration mechanism (95) in the gas measurement chamber 30, configured to filter particulates from entering the gas measurement chamber (¶0028).  
Regarding claim 12, Bertaux further discloses measurement (using any sensor 65/80/185) includes only detection.  
Regarding claim 13, Bertaux further discloses the gas sensors 65/80/185 are facing a ground thereby avoiding the deposition of dust particles on the sensors.  
Examiner notes that claiming facing the ground may be interpreted more broadly than applicant’s interpretation, as a user can hold the device in any orientation and system will still have the same function. Therefore, user can hold device 20 of Bertaux facing the ground and Bertaux’s sensors meet the claim limitation.
Regarding claim 14, Bertaux further discloses the particulate inlet separator (FIG.1B -35/195; e.g. 35 is angled) is located angled with respect to a ground and configured to allow passage of the surrounding air moving in sideward direction (for example in fig.10 , covers 100 and 105 are movable in any direction meet this limitation-¶0042).  
Regarding claim 15, Bertaux further discloses a hollow housing 30 assembly having a top face (top surface 20) at an angled (e.g. angle is equal zero) with respect to a ground and a bottom face pushed inwards into the housing (20) thereby providing an area for placement of the measurement chamber (any surface of the apparatus 20 can provide an area for it to be placed or covered/cladded).  

Examiner notes that claiming an angled surface with respect to the ground may be interpreted more broadly than applicant’s interpretation, as a user can hold the device 20 in any orientation and the system will still have the same function. Therefore, as device 20 of Bertaux can be angled with respect to ground and Bertaux meets the claim limitation.
Examiner recommends amending claims that recite angled surfaces, with reciting the surfaces angled with respect to other surface of the device NOT with respect to the ground.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertaux, SEKIN, and YONG in view of Weling et al.(US 20150323430A1, “Weling”). 
Regarding claim 11, Bertaux discloses measurement chamber 30 but fails to further disclose an inner coating for reducing inlet of fumes caused by chamber construction material into the measurement chamber and surface absorption of the gases by the chamber construction material.  
Weling in Figs 2-4 teaches an inner coating (¶0033 -Teflon or glass that have high affinity for certain gases or low affinity for others) for reducing inlet of fumes (¶0027- the coating may provide higher affinity for target chemical species, while reducing the substrates affinity for common background chemicals) into the chamber (12) and surface absorption of the gases by the chamber construction material (¶0027- choosing a coating that has high affinity for fumes and by the chamber construction material). 

.

Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sundal in view of SEKIN.
Regarding claim 17 Sundal in Figs. 1-5 discloses a method for air constituent measurement comprising the steps of: inletting surrounding air (¶0061- the first and second chamber parts 106, 108 mate together in a close-fitting relationship so as to create and restrict the flow of air through the overlapping region between the two parts) into a measurement chamber 105; isolating inlet air from said surrounding air (e.g., ¶0061 and ¶0062- air inside chamber 105 between 106 and 108 is isolated/restricted from surrounding air); measuring the constituent of inlet air atleast one real-time air constituent sensor (using photodiode 202).  

Sundal fails to further conditioning of the inlet air for optimum quantity of temperature and humidity prior to measurement of the constituent of inlet air.

However, SEKIN in FIG.1 and at least ¶0014 and ¶0022 teaches conditioning of the inlet air for optimum quantity of temperature and humidity prior to measurement of the constituent of inlet air.


Regarding claim 21, Sundal further teaches isolating inlet air from said surrounding air and electromagnetic or radio waves (¶0069-coating the interior housing parts covering sensors with a conductive film to shield them from electromagnetic noises also e.g., ¶0061 and ¶0062- air inside chamber 105 between 106 and 108 is isolated/restricted from surrounding air).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bertaux and SEKIN in view of Sundal.
Regarding claim 19, Bertaux fails to disclose a protective coating for reducing the effect of at least one of: electromagnetic and radio waves, in the measurement chamber.

Sundal for example in ¶0069 teaches a protective coating (coating the interior housing parts covering sensors with a conductive film to shield them from electromagnetic noises) for reducing the effect of atleast one of: electromagnetic and radio waves.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention use Sundal’s protective coatings for Bertaux’s sensors if they are sensitive.  One of ordinary skill in the art would know sensitive sensors should be protected from electromagnetic noises (as suggested by Sundal in ¶0069).
Claim 20 is rejected over Bertaux, SEKIN , and YONG et al. (KR 20120025036, prior art of record - all citations are to the previously provided English translation) in view of Sundal.

Regarding claim 20, Bertaux discloses measurement chamber 30, but fails to disclose comprising: a protective coating for reducing the effect of at least one of: electromagnetic and radio waves, in the measurement chamber.
Sundal for example in ¶0069 teaches a protective coating (coating the interior housing parts covering sensors with a conductive film to shield them from electromagnetic noises) for reducing the effect of atleast one of: electromagnetic and radio waves.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention use Sundal’s protective coatings for Bertaux’s sensors if they are sensitive.  One of ordinary skill in the art would know sensitive sensors should be protected from electromagnetic noises (as suggested by Sundal in ¶0069).
Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
the prior art of record documents, individually or in combination, fail to anticipate or render obvious a housing with solar panel on top face and a ventilation cutout on at least one face of the housing assembly and cladding allowing outflow of air from inside of the hollow housing assembly through natural or forced draft into the surrounding air, in conjunction with the remaining claim limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856